DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a direct alcohol fuel cell.
Group II, claim 7, drawn to a method of operating a DAFC.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a direct alcohol fuel cell according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsutsumi (WO2008026245A1 as provided in the 06/02/2021 IDS, using the provided English machine translation).  
Tsutsumi discloses a direct alcohol fuel cell (DAFC) (direct methanol fuel cell 20 in Fig. 4A) comprising a housing (housing 20A in Fig. 4A) containing a proton exchange membrane (a proton conductive solid electrolyte layer 21a ion Fig. 4B) separating an anode section (a fuel electrode section 21b/21c in Fig. 4B) from a cathode section (an air electrode section 21d/21e/21f in Fig. 4B), which anode section and which cathode section are contained in the housing, the cathode section comprising a cathode collection element having one or more ventilation holes (a positive electrode current collecting layer 21e in Fig. 4B, made of a metal mesh, P30, 36), which cathode collection element is electrically connected to a cathode catalyst (an air electrode catalyst layer (positive electrode) 21d in Fig. 4B, P27, 30; when in use the circuit between the positive and negative electrode is closed to generate power, therefore it can be said that the cathode collection element is electrically connected to a cathode catalyst, P33), which cathode catalyst is in diffusive communication with a gaseous oxidant (P33), and the anode section comprising an anode collection element (a negative electrode current collecting layer 21c in Fig. 4B) electrically connected to an anode catalyst (a fuel electrode catalyst layer (negative electrode) 21b in Fig. 4B, when in use the circuit between the positive and negative electrode is closed to generate power, therefore it can be said that the anode collection element is electrically connected to an anode catalyst, P27, 33), the DAFC comprising a oleophobic filter (protective film 41f in Fig. 6) covering the ventilation hole(s) (P43-47, P25-30).

During a telephone conversation with Raja Saliba on 11/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6. 
Affirmation of this election must be made by applicant in replying to this Office action. 
Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1-6 objected to because of the following informalities:  
In claim 1, line 1 the recitation of “(DAFC)” is crossed out after “direct alcohol fuel cell”, however “DAFC” is referenced throughout the claims.
In claim 1, line 2, the recitation of “(PEM)” is crossed out after “proton exchange membrane,” however “PEM” is referenced in claim 3.  It is recommended that the abbreviations be reinserted in the original locations.
Claim 1 recites “which anode section and which cathode section are contained in the housing ”, when it should state something similar to “wherein the anode section and the cathode section are contained in the housing” to fix the grammatical error.
Claim 4 is dependent upon claim 1 when it appears it should be dependent upon claim 3. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi (WO2008026245A1 as provided in the 06/02/2021 IDS, using the provided English machine translation).
Regarding claim 1, Tsutsumi discloses a direct alcohol fuel cell (DAFC) (direct methanol fuel cell 20 in Fig. 4A) comprising a housing (housing 20A in Fig. 4A) containing a proton exchange membrane (a proton conductive solid electrolyte layer 21a ion Fig. 4B) separating an anode section (a fuel electrode section 21b/21c in Fig. 4B) from a cathode section (an air electrode section 21d/21e/21f in Fig. 4B), which anode section and which cathode section are contained in the housing (P25), 
the cathode section comprising a cathode collection element having one or more ventilation holes (a positive electrode current collecting layer 21e in Fig. 4B, made of a metal mesh, P30, 36), which cathode collection element is electrically connected to a cathode catalyst (an air electrode catalyst layer (positive electrode) 21d in Fig. 4B, P27, 30; when in use the circuit between the positive and negative electrode is closed to generate power, therefore it can be said that the cathode collection element is electrically connected to a cathode catalyst, P33), which cathode catalyst is in diffusive communication with a gaseous oxidant (P33), and 
the anode section comprising an anode collection element (a negative electrode current collecting layer 21c in Fig. 4B) electrically connected to an anode catalyst (a fuel electrode catalyst layer (negative electrode) 21b in Fig. 4B, when in use the circuit between the positive and negative electrode is closed to generate power, therefore it can be said that the anode collection element is electrically connected to an anode catalyst, P27, 33), 
the DAFC comprising a oleophobic filter (a silicone-based levelling agent having oil repellency as the protective film 41f in Fig. 6) covering the ventilation hole(s) (P43-47, P25-30).

Regarding claim 2, Tsutsumi discloses wherein the oleophobic filter comprises an opening (41g in Fig. 5) aligned with one of the ventilation holes (see Figs. 5 and 6, P36, in order for the methanol to be absorbed by the protective film and the opening be blocked, one of the ventilation holes would have to be aligned with the opening).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (WO2008026245A1 as provided in the 06/02/2021 IDS, using the provided English machine translation) further in view of Diez (US 20030031915 A1).
Regarding claims 3-4, Tsutsumi discloses a plate (plate with openings 20c in Fig. 4C) comprising one or more ventilation holes (opening 20c in Fig. 4C) wherein the plate encloses the PEM, the anode section and the cathode section (P26).
However, Tsutsumi does not disclose the plate is a weld plate welded to the housing or wherein the weld follows the perimeter of the housing. 
In a similar field of endeavor, Diez teaches a fuel cell unit (Abstract). Diez teaches in order to easily and reliably connect a gas-tight zone in a gas-tight manner to a housing, it is advantageous to use welding (P15). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Diez within the DAFC of Tsutsumi and provided wherein the plate is welded to the housing (thereby being a weld plate) given that Diez teaches welding is a way to easily and reliably connect pieces to (of) a housing. 
While modified Tsutsumi still does not disclose wherein the weld follows the perimeter of the housing it would have been obvious for one of ordinary skill in the art to provide the weld to follow the perimeter of the housing in order to reliably connect each edge of the weld plate to the rest of the walls of the housing. This would prevent the exit of any gas from the perimeter of the plate and the assurance the gas would only flow through the ventilation hole(s) of the weld plate. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, C.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (WO2008026245A1 as provided in the 06/02/2021 IDS, using the provided English machine translation) further in view of Dahlgren (US 20040151966 A1).
Regarding claim 5, Tsutsumi does not disclose wherein the DAFC comprises a microfilter with a pore size in the range of 0.1 m to 25 m, which microfilter covers the ventilation holes.
In a similar field of endeavor, Dahlgren teaches filter assemblies that manage the movement of gases and water to and from the anode and cathode of fuel cells (Abstract). Dahlgren teaches a filter assembly (100 in Fig. 5) including a membrane (112 in Fig. 6A) encasing an adsorbent material (114 in Fig. 5, P35). Dahlgren teaches the membrane allows passage of gaseous molecules therethrough but generally does not allow passage of liquids and particulate material therethrough (P37).
Dahlgren teaches examples suitable for the membrane can be “"MD5834", 87 micrometers thick with 0.1 micrometer pores; "EN 0701417", 87 micrometers thick with 0.7 micrometer pores; "EN 0701552", 87 micrometers thick with 1 micrometer pores; "EN 0701405", 200 micrometers thick with 0.35-0.4 micrometer pores; and "EN 0701341", 250 micrometers thick with 0.35 micrometer pores, all of which are available from Donaldson Company, Inc. An example of a specific, suitable polypropylene membrane is "EN 0701516", 87 micrometers thick with 0.1 micrometer pores” (P37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microfilter with a pore size in the range of 0.1 pm to 25 pm to cover the ventilation holes, such as the filter assembly including the membrane of Dahlgren (wherein the membrane material is selected from the examples above), given that Dahlgren teaches this would allow for gaseous molecules to pass through the membrane while preventing liquids and particulate matter from passing through as well.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (WO2008026245A1 as provided in the 06/02/2021 IDS, using the provided English machine translation).
Regarding claim 6, Tsutsumi does not explicitly disclose a microelectronic device comprising the direct alcohol fuel cell (DAFC) of claim 1.
Tsutsumi discloses fuel cells have traditionally been put into practical use as the power source of a spacecraft, and have been investigated for applications to ultra-small drive power sources of the band-type information devices, as described above, today, such as distributed power supplies and large-capacity power supplies such as electric vehicles (P8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and provided the DAFC of claim 1 to be provided in a microelectronic device, such as an ultra-small drive power source, because it is a known device DAFC have been known to be used in. Further, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727